Exhibit 10.1

 

[edslogo.jpg] 

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION
 

TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT

DATED AUGUST 1, 2007
 

RONALD A. RITTENMEYER
 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been granted time-vesting
restricted stock units of EDS Common Stock, subject to restrictions described in
this agreement:
 

RESTRICTED STOCK UNITS GRANTED

171,462

This grant is made pursuant to the Time-vesting Restricted Stock Unit Agreement
dated as of August 1, 2007, between EDS and you, which Agreement is attached
hereto and made a part hereof.


 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

TIME-VESTING RESTRICTED STOCK UNIT AGREEMENT
 

            This Time-vesting Restricted Stock Unit Agreement (herein called the
"Agreement") is made and entered into effective as of August 1, 2007 (the "Date
of Grant"), by and between Electronic Data Systems Corporation, a Delaware
corporation ("EDS" or the "Company") and, when fully executed thereby in
accordance with Section 11(l) of this Agreement,  the employee of EDS (or any of
its subsidiaries) whose printed name is set forth on the cover and whose printed
name and signature are set forth on the signature page of this Agreement
("Grantee").  Except as defined herein, capitalized terms shall have the same
meaning ascribed to them under the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, as from time to time amended (the "Plan"). 
To the extent that any provision of this Agreement conflicts with the express
terms of the Plan, it is hereby acknowledged and agreed that the terms of the
Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan. 

1.         Award of Time-vesting Restricted Stock Units.  In order to encourage
Grantee's contribution to the successful performance of the Company, Grantee's
agreement not to disclose confidential and proprietary information relating to
EDS and/or its clients, and in consideration of the performance of future
services of Grantee to the Company, EDS hereby awards to Grantee as of the Date
of Grant, pursuant to the terms of the Plan and this Agreement, Time-vesting
Restricted Stock Units representing the right to acquire the number of shares of
Common Stock delivered contemporaneously with this Agreement to Grantee, subject
to the conditions, restrictions and limitations set forth below and in the Plan
(the "Restricted Stock Units"). Grantee hereby acknowledges and accepts such
grant and agrees to acquire the Restricted Stock Units and the shares of Common
Stock covered thereby upon such terms and subject to such conditions,
restrictions and limitations contained in this Agreement and the Plan.

2.         Vesting. 

(a)     Subject to the termination of the Restricted Stock Units or the earlier
vesting of the shares (or a portion of such shares) covered thereby pursuant to
Paragraph 3 below, Grantee shall become vested in and entitled to receive shares
of Vested Stock (as hereinafter defined) on each Annual Vesting Date (as
hereinafter defined), equal to one-third (1/3) of the total number of Restricted
Stock Units covered thereby.  Issuance of shares of Common Stock to Grantee
shall occur on each Annual Vesting Date.

(b)     Subject to the earlier termination of the Restricted Stock Units or the
earlier vesting of the Shares covered thereby pursuant to Paragraphs 3 below,
Grantee shall become vested in one hundred percent (100%) of the Restricted
Stock Units no later than the third Annual Vesting Date following the Date of
Grant.

3.         Effect of Certain Events.  With the exception of any Restricted Stock
Units that may vest pursuant to the terms of Grantee's current Executive
Severance Benefit Agreement or Change of Control Employment Agreement (or
pursuant to the terms of any successor severance or change of control
agreements), the following provisions shall apply.


2

--------------------------------------------------------------------------------

 

(a)        If Grantee's employment with the Company is involuntarily terminated
for Cause at any time prior to 5:00 P.M., Plano, Texas time, on the third Annual
Vesting Date then Grantee's right to receive additional shares of Vested Stock
hereunder shall terminate, without any payment of consideration by the Company
to Grantee..

(b)        Notwithstanding anything to the contrary in Grantee's current
Executive Severance Benefit Agreement, if Grantee's employment with the Company
is terminated prior to 5:00 P.M., Plano, Texas time, on the third Annual Vesting
Date because of death, Total Disability, or involuntary termination not for
Cause then, all Restricted Stock Units covered by this Agreement shall become
Vested Stock.  The Vested Stock shall, subject to Paragraph 3(d) below, be
issued on the Date of Termination and shall immediately be freed of any
restrictions regarding its sale or transfer.

(c)        On a Change of Control prior to the Vesting Date, the Restricted
Stock Units shall be immediately converted to Vested Stock, and all such
restricted stock units shall be issued on the date of the Change of Control and
shall immediately be freed of any restrictions regarding its sale or transfer. 
For the avoidance of doubt, it is understood and agreed that, in the event of a
Change of Control, Executive shall be entitled to the same consideration with
respect to the equity that vests pursuant to this Paragraph 3(c) as any other
holder of common stock of the Company.

(d)        If, on the Date of Termination, Grantee is a Specified Employee (as
such term is defined and determined under the terms of the EDS Benefit
Restoration Plan or successor plan(s)) and if Grantee's employment with the
Company is terminated by reason of Grantee's Total Disability or involuntary
termination not for Cause, then:

(1)  subject to subparagraph (2) below, in exchange for each and every
restricted stock unit that would be converted to Vested Stock pursuant to
Paragraph 3(b) above (as applicable), the Company shall provide Grantee a cash
lump sum amount equal to the closing price of a share of common stock of the
Company as reported on the New York Stock Exchange on the last trading day
immediately prior to the Date of Termination, which will be paid by the Company
on the Date of Termination to the EDS Rabbi Trust for Specified Employees dated
August 7, 2007 (the "Trust") for the benefit of the Grantee and invested in the
trustee's Evergreen Institutional Money Market Fund (or a substantially
equivalent money market mutual fund).   Such lump sum payment to the Trust,
together with any earnings on such payment while being held by the Trust, will
be distributed by the trustee to Grantee (less applicable deductions and
withholdings) on the first business day after the six month anniversary of the
Date of Termination;  and

(2)  notwithstanding anything in this Paragraph 3(d) to the contrary, none of
the amounts described in subparagraph (1) above shall be paid into the Trust but
instead such amounts shall be paid by EDS to the Grantee (less applicable
deductions and withholdings) on the first business day after the six month
anniversary of the Date of Termination if Grantee is an "applicable covered
employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the Date of
Termination, and if (x) on the Date of Termination the EDS Retirement Plan or
any successor plan is in "at-risk" status (as such term is defined in Code
Section 430(i)), (y) on the Date of Termination the Company is a debtor in a
case under Title 11 of the United States Code or similar Federal or State law or
(z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the Date of Termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of Section 4041 of
the Employee Retirement Income Security Act

 3

--------------------------------------------------------------------------------

 

of 1974, as amended).  In addition, none of the amounts described in
subparagraph (1) above shall be paid into the Trust if such payment would
violate the restriction under Code Section 409A(b)(2), but instead such amounts
shall be paid by EDS to the Grantee (less applicable deductions and
withholdings) on the first business day after the six month anniversary of the
Date of Termination.

4.         Restrictions on Transfer.  Except as provided in Paragraph 14 of the
Plan, the Restricted Stock Units granted hereunder to Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom shares
otherwise due Grantee shall be distributed in the event of the death of Grantee
while serving in the employ of the Company.  Grantee shall have the right to
change the Beneficiary or Beneficiaries from time to time; provided, however,
that any change shall not become effective until received in writing by the
Stock Plans Administration Department of EDS.  If any designated Beneficiary
survives Grantee but dies before receiving all of Grantee's benefits hereunder,
any remaining benefits due Grantee shall be distributed to the deceased
Grantee's estate.  If there is no effective Beneficiary designation on file at
the time of Grantee's death, or if the designated Beneficiary or Beneficiaries
have all predeceased Grantee, the payment of any remaining benefits shall be
made to Grantee's estate.

6.         Withholding Tax Requirements.  Following such date on which shares
covered by the Restricted Stock Units granted shall have become Vested Stock
pursuant to this Agreement, or upon such other event that requires tax
withholding pursuant to this Agreement, EDS shall have the right to withhold
shares of stock or take such other actions necessary to satisfy applicable tax
withholding requirements as provided under the terms of the Plan.

7.         Sale, Issuance and Delivery of Common Stock.  Grantee agrees that
Grantee shall not sell the Vested Stock and that EDS shall not be obligated to
issue or deliver any shares of Common Stock if counsel to EDS determines that
such sale, issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of EDS with, any securities exchange or association upon which the
Common Stock is listed or quoted.  Instead, such shares shall be issued and, if
requested, delivered to Grantee as soon as EDS reasonably anticipates that
issuance and/or delivery, as applicable, will not violate such laws or any rule
or regulation of a stock exchange on which the shares are listed.  EDS shall in
no event be obligated to take any affirmative action in order to cause the
issuance or delivery of shares of Common Stock to comply with any such law,
rule, regulation or agreement.  Subject to the foregoing and Paragraph 3(d)
above, and upon written request of Grantee, the Stock Plans Administration
Department of EDS shall cause certificates for those shares of Vested Stock
which Grantee is entitled to receive pursuant to this Agreement to be delivered
to Grantee; provided, however, that the Company shall not be required to deliver
certificates for such Vested Stock until Grantee has complied with his or her
obligations to satisfy the applicable withholding

4

--------------------------------------------------------------------------------

 

tax requirements pursuant to Paragraph 6 above.  Any Vested Stock shall be
reflected in the Company's records as issued on the respective dates of issuance
set forth in this Agreement, irrespective of whether Grantee has requested
delivery of such shares or whether delivery of such shares is pending Grantee's
satisfaction of his or her withholding tax obligations.

 8.         Prerequisites to Benefits. 

(a)        Neither Grantee nor any person claiming through Grantee shall have
any right or interest in the shares of Common Stock covered by the Restricted
Stock Units awarded hereunder, unless and until all of the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person shall have been complied with as specified herein and therein. 

(b)        Grantee acknowledges that as a condition to receipt of the grant made
hereunder, Grantee shall have delivered to the Company an executed copy of this
Restricted Stock Unit Agreement and an executed Equity Related Agreement (as
hereinafter defined) if a current version of such Equity Related Agreement is
not already on file as determined by the sole discretion of the Committee

(c)        Grantee acknowledges that the terms of this Agreement shall govern in
the event of a "Change of Control" unless the Grantee is subject to a separate
change of control agreement between Grantee and the Company (if any) at the time
of such change of control event, in which case the separate change of control
agreement shall govern with respect to determining the effect on the Restricted
Stock Units made hereunder.  The issuance of shares provided by this Agreement
is subject to the restrictions in Paragraph 11(b) below and is made in reliance
on the provision in Treasury Regulation Section 1.409A-3(b) permitting
distribution on the earlier of the Vesting Date, a separation from service as
provided under this Agreement or other applicable agreement, or upon a Change of
Control as provided in this Agreement or separate change of control agreement

 9.         No Rights as a Stockholder Prior to Vesting; Payment of Dividend
Equivalents.  Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the shares of Common Stock covered by the
Restricted Stock Units granted until such shares have become Vested Stock
pursuant to Paragraphs 2 or 3 above. The Grantee shall be entitled to receive
dividend equivalents in respect of the shares of Common Stock covered by the
Restricted Stock Units granted to the extent that such shares were not Vested
Stock on the corresponding record date for such dividend payment (and provided
that such record date was on or after the Date of Grant).  Each dividend
equivalent shall be equal to the entire dividend amount declared by EDS on a
share of Common Stock where the record date for such dividend is on or after the
Date of Grant and prior to the earlier to occur of the date of issuance of
shares of Vested Stock under this Agreement, the date of termination of the
Grantee's right to receive shares of Vested Stock under this Agreement or the
date of exchange provided by Paragraph 3(d)(1) above (as applicable), and such
dividend equivalent shall, in accordance with Treasury Regulation Section
1.409A-3(e), be paid in cash to the Grantee in a lump sum within thirty (30)
days following the date each such dividend is paid by EDS.  Subject to Paragraph
3(d) above, Grantee shall be eligible to receive all dividends on shares that
are Vested Stock if both the record date for such dividend payment is on or
after the Date of Grant and such shares become Vested Stock on or prior to such
record date.

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Annual Vesting Date" shall mean with respect to any year, commencing in the
year following the Date of Grant and ending in the third year following the Date
of Grant, the anniversary day of the Date of Grant on which the New York Stock
Exchange shall be open for trading (or on the preceding business day if there
shall have been no trading on the anniversary date).

5

--------------------------------------------------------------------------------

 

"Cause" shall mean (i) intentional or knowing refusal by grantee to perform
Grantee's lawful duties; (ii) material breach of any agreement between Grantee
and the Company (or any of its Affiliates); (iii) material failure to follow EDS
policies, directives or orders applicable to employees holding comparable
positions; or (iv) intentional destruction or theft of Company property or
falsification of Company documents.

"Change of Control" shall mean, in accordance with Treasury Regulation Section
1.409A-3(i)(5), any of the following:

(i)         any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

(ii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(iii)       a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv)       any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 40% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

"Date of Termination" shall mean, in accordance with Treasury Regulation Section
1.409A-1(h)(1), the date on which Grantee's employment terminates such that EDS
anticipates no further services will be performed by Grantee for EDS (or any
services are reduced by 80% or more as provided by Treasury Regulation Section
1.409A-1(h)(1)(ii)).   

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of equity of the Company evidenced by this
Agreement, which contains terms, condition and provisions regarding one or more
of (a) competition by the Grantee with the Company; (b) maintenance of
confidentiality of the Company's and/or clients' information; and (c) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with the
grant evidenced by this Agreement.

 "Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.  In the absence of any such express
determination by the Committee, Total Disability shall have the meaning
specified in the EDS Long Term Disability Plan or as specified under applicable
law. 

"Vested Stock" shall mean shares of Common Stock covered by the Restricted Stock
Units awarded pursuant to this Agreement which at the time in question have
become Vested Stock pursuant to the terms of this Agreement which Grantee is
entitled to receive and which are registered in Grantee's name or otherwise
issued for the benefit of Grantee.

 6

--------------------------------------------------------------------------------

 

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of Plan and Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the Prospectus relating thereto and
to the Common Stock. Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted to Grantee hereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the Restricted Stock Units
provided by this Agreement shall not modify the time or form of issuance of the
Restricted Stock Units set forth in this Agreement.

(c)        Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code and the regulations thereunder.

(d)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)        Notices.  Any notice under this Agreement to the Company shall be
addressed to the Stock Plans Administration Department of EDS at 5400 Legacy
Drive, Plano, Texas 75024-3199, and any notice to Grantee shall be addressed to
Grantee at the address listed within the Company Grantee records system. 
However, either party may at any time notify the other in writing of a new
address for such purpose.

(f)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

 

 7

--------------------------------------------------------------------------------

 

(i)         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Delaware.  Any action, suit or proceeding arising out of any claim against the
Company under this Agreement shall be brought exclusively in the federal or
state courts located in the state in which EDS has its principal business
headquarters.

(j)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder and to the
extent it does so make any determinations, such determinations are final.

(k)        No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

            (l)         Validity of Agreement.  This Agreement shall be valid,
binding and effective upon EDS at Date of Grant. However, the grant contained in
this Agreement shall be forfeited by the Grantee if this Agreement is not duly
executed (whether manually and/or by an electronic signature) by the Grantee
within a reasonable period of time after the Date of Grant, which EDS will
consider to be within 60 days after the Date of Grant.

(m)       Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause (as defined above), at any time by
either the Grantee or EDS, with or without previous notice.  Nothing in this
document will be construed to oblige EDS to continue Grantee's employment for
any particular time or under any particular terms and conditions of employment.

(n)        Acquired Rights Waiver.  Grantee understands that under the Plan,
grants of Restricted Stock Units are made at the complete discretion of EDS
pursuant to the Plan.  Grantee understands that the Committee (as defined in the
Plan) has complete authority to administer, construe and interpret the Plan,
establish rules and regulations concerning the Plan, and perform all other acts
deemed reasonable and proper in that regard, including the power to delegate to
others the authority to assist in the administration of the Plan.  Grantee
understands that he or she does not acquire any additional rights as a result of
being eligible to participate in the Plan.  Grantee does not expect that any
future grants will be made under the Plan, or any other plan, nor does Grantee
expect that the benefits accruing under the Plan will be reflected in any
severance, overtime, benefit, retirement or indemnity payments that EDS or any
affiliate or subsidiary may make to him or her in the future.  Grantee has been
provided with a description of the Plan, and has read that description.  Grantee
fully understands his or her rights under the Plan, and in particular that
Restricted Stock Units granted under the Plan are non-transferable, except as
provided under Section 14 of the Plan and Paragraph 4 of this Agreement.  The
offer to participate in the Plan does not constitute an acquired right. Grantee
acknowledges and agrees that the grant made hereunder is not part of current
employment compensation and that neither eligibility for, nor participation in,
the Plan guarantees any right to future employment with EDS or any of its
subsidiaries or affiliates.

 

8

--------------------------------------------------------------------------------

 

(o)        Data Protection Waiver.  Grantee understands and consents to EDS or
its agents or independent contractors appointed to administer the Plan obtaining
certain of Grantee's personal employment information required for the effective
administration of the Plan and that such information may be transmitted outside
of the country of Grantee's employment and/or residence.

This Time-vesting Restricted Stock Unit Agreement dated as of August 1, 2007 has
been delivered to Grantee pursuant to authority granted to the Chief Executive
Officer of EDS and can be accepted only by the signature of the Grantee and
timely delivery thereof to EDS in accordance with Section 11(l) of this
Agreement.

GRANTEE:                                                         

/S/ RONALD A. RITTENMEYER                

Signature                                                                    

                                                                     

Ronald A. Rittenmeyer                                           

Printed Name

                                         

 

 

 

 

                

9

                    